Porter, J.
delivered the opinion of the ' court. A twelve months’ bond was taken by t i •/*•/. mT • n the sheriff of Natchitoches in virtue of an execution issuing out of the district court of the ⅜ ° Parish of Rapides. The sheriff returned the bond into office of the parish for which he aPP°*ntec^ and the obligor finding his bond in tbe hands of the clerk, paid it to him-The main question in the case is the validity of this payment.
But before that question can be examined, . . , M1 ~ . it one arising on a bill or exceptions must be cus-posed of The plaintiff offered in evidence, a ... copy of the bond; its introduction was opposed by the defendant, and the court rejected it. We think this decision correct, because the defendant had already produced the original, under a notice from the plaintiff to do so* The copy was therefore secondary and inferi- or evidence.
We also concur with the judge below on the merits. If the case were to be decided by the amendments lately introduced to our code, *259the conclusion he came to, would be erroneous. But the bond was given at the time the old code was in force, and by the 140th article of the 5th chapter of that work, page 288, it is provided that payment made bona fide to him who is in possession of the maker of the credit is valid, although the possessor be after-wards evicted.
The agument at the bar turned principally on the question, which of the laws already alluded to, should govern the case. The bond was given under the old law—the payment made under the new. Perhaps an act of the Legislature, such as this, could not be considered unconstitutional, if it were expressly mad e for contracts entered into before its passage, or if it resulted clearly from the whole context that the law maker intended to apply it to previous agreements. But it is a sound rule of construction to consider all laws, except those which relate to remedies, as applicable only to contracts entered into after their enactment We have applied that d octrine to several cases which can not on principle, be distinguished from this, more particularly that of Miller vs Reynolds, & al. vol. 5, 665-vol. 3, 17, 6, ibid 586.
Johnston for the plaintiff—Thomas for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.